Citation Nr: 1221420	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  95-42 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the feet/toes.  

2.  Entitlement to service connection for an orthopedic disorder of the feet/toes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1971 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on from rating action by the Regional Office (RO) in Atlanta, Georgia.  

The Board denied the Veteran's claims for service connection for a fungal infection of the feet and an orthopedic bilateral foot disability in a January 2004 decision.  The Veteran appealed the Board's January 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2005 brief, the Veteran's attorney requested that the Court remand the Board's January 2004 decision for further adjudication and compliance with 38 U.S.C.A. § 5103(a).  In a May 2006 Order, the Court found that the Board failed to provide an adequate statement of reasons and bases for its determination regarding VA's compliance with section 5103(a).  The Court accordingly vacated the January 2004 Board decision and remanded the matter for readjudication.  The Court noted that the Veteran's sole contention was that the Board had failed to ensure compliance with 38 U.S.C.A. § 5103(a).  

In June 1998, the Veteran testified before a Member of the Board (now Veterans Law Judge), via videoconference.  In October 1998, the Board remanded this claim to the RO for further development.  In February 2003, the Veteran was informed that the Member of the Board that had conducted his June 1998 hearing was no longer with the Board.  The Veteran was informed that he had the right to another hearing.  In February 2003, the Veteran informed the Board that he wished to have a hearing before the Board at the RO.  The case was remanded again by the Board in May 2003 to afford the Veteran the requested hearing.  In October 2003, the Veteran appeared before the undersigned Veterans Law Judge at the RO and gave testimony in support of his claim.  Complete transcripts are of record.  

In July 2007, December 2009, and again in April 2012, the Board remanded this claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in April 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the RO/AMC sent the Veteran's current representative a copy of the December 2011 supplemental statement of the case which had not been previously sent to him.  The RO/AMC also issued a statement of the case on an issue not currently appealed to the Board.   The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  A fungal foot infection of the feet/toes is not shown in service or until many years after service; a fungal foot infection of the feet/toes is not related to service. 

2.  An orthopedic disorder of the feet/toes is not shown in service or until many years after service; a fungal foot infection of the feet/toes is not related to service.  


CONCLUSIONS OF LAW

1.  A fungal infection of the feet/toes was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  An orthopedic disorder of the feet/toes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.   

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in October 2008 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  An additional letter was sent in January 2009.  

Furthermore, the service connection claims were readjudicated, and supplemental statements of the case were issued in November 2008, February 2009, and April 2012.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in October 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA outpatient treatment records.  Further, private treatment records have been associated with the file.  

And the Veteran was provided an opportunity to set forth his contentions during two hearings before the Board including the hearing before the undersigned Veterans Law Judge.  Next, specific medical opinions pertinent to the issues on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The Veteran was examined, the claims file was reviewed and opinions were provided which were adequate to make a determination in this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service, and for some disorders, such as arthritis, may be presumed if manifested to a compensable degree within the first post service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 (1993).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  


The Evidence 

The Veteran contends that service connection is warranted for a skin disability of the feet and for an orthopedic disability of the feet.  He states that the boots that he wore during service did not fit correctly since they were too small, and that the metal toes in the boots caused heat to build up and the feet to sweat, causing his current foot complaints.  

The Veteran's service medical records show no complaint, diagnosis or treatment for a skin disability of the feet or for an orthopedic disability of the feet.  At enlistment in October 1971, he denied a history of skin or foot trouble, and clinical evaluation of the skin and of the feet was normal.  At separation in February 1973, clinical evaluation of the skin and the feet was normal. 

Private medical records show treatment of the Veteran in November 1994 for a fungal infection in between all of his toes and dorsal flexion of the digits.  It was noted that the Veteran felt this was secondary to what he felt were tight service shoes. 

On VA examination in February 1995, the Veteran reported that his skin problems began slightly after getting out of the military.  He reported that he had to wear shoes that had steel toes, and boots that caused his feet to sweat profusely, and that this caused his skin disability of the feet.  He complained of a foot rash which was worsening and a deformity to his toes secondary to wearing abnormal boots while in the military.  He reported having itching and recurrent ingrown toenails. Examination showed that the Veteran was holding all of his toes 2-4 bilateral feet in dorsiflexion.  The examiner noted that the reason for this was not known.  A moderate amount of dryness about the foot bilaterally was reported.  There was scaling and cracking in the interdigital spaces of all of the toes.  The examiner also reported that there were some dry areas and scaling along the plantar surface of both feet, especially along the arch.  The diagnosis was, dermatitis, bilateral feet; mild clinically tinea pedis. 

Private records show that in 1995 the Veteran was seen for plantar fascitis and evaluated for surgery in 1996 which was performed in January 1996. 

In a March 1996 letter, the Veteran's private examiner stated that the Veteran had been under his care for 2 1/2 years for evaluation of severe contracture of the digits from unknown etiology.  It was reported that the Veteran related that while he was in the military this was initiated with significant pain with ambulation.  It was stated that the Veteran had undergone prior surgery of the left heel.  

At an August 1996 hearing at the RO, the Veteran reported that prior to service he had no problems with his feet, and that during service he had to wear uncomfortable boots that had a steel toe.  He testified that this caused his current complaints of pain and itching of the feet.  He stated that he first sought treatment in 1993 and was actually treated in 1994 from a private podiatrist.  He discussed his current complaints.  A complete transcript is of record. 

On VA examination in May 1997, the Veteran complained of pain in the toes and arch area of the feet with discomfort noted primarily in the left foot.  He gave a history of having been issued boots in the military that were too small for him, causing pain in his toes.  The examiner noted that the Veteran at rest and during ambulation kept his toes in hyperextension or dorsiflexion.  X-rays were noted to reveal hammertoe deformity of the toes.  The diagnoses were, hyperextension deformity of the toes; and hammertoe deformity of the toes as noted on X-ray. 

In a June 1997 letter, a friend of the Veteran reported that the Veteran reported to him on an occasion when he was home on leave that he had experienced problems with his feet because of ill-fitting boots in the military. 

In an August 1997 letter, a private examiner noted that the Veteran had been under his care for the past three and a half years for severe contracture of the digits, secondary to unknown etiology.  It was stated that the Veteran realized in service that this was initiated with significant pain and ambulation with a significant deformity.  

In June 1998, the Veteran appeared at a hearing before the Board and offered testimony in support of his claim.  He reported first having problems with a fungal infection in the early nineteen nineties.  He stated that he did not notice any fungal infections during service.  He reported his current complaints regarding his skin disorder.  He also testified that his hammertoes were due to wearing improper footwear in service.  A complete transcript is of record. 

In July 1998, a private examiner noted that he had been treating the Veteran for two to three years for severe digital fractures.  It was stated by the examiner that he did not have the Veteran's records of his service enlistment, but that it had been explained to him that the Veteran did have significant pain during his service. 

In a September 1998 letter and an October 1998 letter, a private examiner stated that he had been treating the Veteran for several years for foot problems.  It was noted that the Veteran had a history of having developed foot problems while in the service years prior and has chronic problems with his feet.  It was stated that this was a chronic problem and that the Veteran simply related that problems began while he was in the service several years ago. 

The Veteran underwent a VA podiatry examination in July 1999.  His medical history was noted.  On examination, it was reported that the Veteran kept his toes extended and dorsiflexed during the active phases of gait.  The skin was dry.  A very mild hammertoe deformity was noted on X-ray.  The diagnosis was, mild hammertoe deformity bilateral feet involving the lesser toes.  The examiner stated that he did not feel that the orthopedic condition was related to the Veteran's active service.  It was noted that there was no evidence of athlete's foot currently, although he did have some dry skin on his feet. 

The Veteran was examined by VA in May 2002.  The examiner noted that the claims file had been reviewed.  The Veteran's history was taken, and his current complaints of a fungal infection with pain in both feet were noted.  On examination, the examiner noted that the Veteran had contractures which were voluntary and that usually when the Veteran was told to do some trick movement the contractures disappeared.  It was stated that therefore, it was the opinion of the examiner that the contractures were purely voluntary and not due to any clinical disease.  It was stated that the contractures completely disappeared during the Veteran's range of motion of the bilateral feet.  The examiner noted that the Veteran had tinea pedis of both feet, right greater than left, in the interdigital spaces.  The examiner stated that he disagreed with the Veteran's private examiner in that in his opinion the Veteran's contractures of both feet were voluntary and of no clinical significance or relevance at this time.  It was further stated that even if the Veteran has contractures, they are not secondary to any type of service-connected disability which he might have had while in service.  It was reported that hence, the Veteran's orthopedic disability, if he has one of either foot, is in no way related to any incident or any type of activity which he did in service.  It was stated that the problem of a heel spur is also of a totally independent cause and in no way related to any type of service-connected condition.  It was also opined that the Veteran's tinea pedis is of completely independent origin and in no way related to any orthopedic foot problem.  It was stated that the Veteran's tinea pedis is not related to any type of active service connection and not related to a service connected disability. It was reported that this opinion was rendered after the claims file and all evidential records were reviewed in great detail. 

In October 2003, the Veteran and his spouse appeared before the undersigned Veterans Law Judge.  The Veteran reiterated his contentions regarding his irregular fitting boots in service and his belief that this caused his current foot complaints.  He stated that his fungus problem with his feet started after service, and that he first obtained treatment in 1994.  He reported that it was at that time that he was told that he had hammertoes.  The Veteran's spouse reported that she has known the Veteran since February 1994, and that when she first met the Veteran she was aware that he had foot problems.  A complete transcript is of record.  

VA outpatient treatment records show continuing treatment for foot complaints into 2011.  

The Veteran was examined by VA in November 2011.  His medical history was taken.  The Veteran reported the onset of toenail fungus in service but that it was not treated in service.  He stated that he did not notice it until he got out of service, but reported that it was from wearing a too tight steel toe shoe.  He was examined.  Diagnostic testing was noted to show arthritis of both feet.  As to the skin condition, the examiner found that the Veteran had an infectious skin condition noted as tenia pedis, and onychomycosis.  The diagnoses were: mild degenerative joint disease of the first metatarsophalangeal joint, bilaterally; mild hammer toe deformity of the 2nd through 5th toes bilaterally; small left side calcaneal spur; and possible contracture of the right great toe with the terminal phalanx held in extension.  The examiner also diagnosed tenia pedis and onychomycosis of unclear etiology.  The examiner noted that the Veteran's claims file was reviewed.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the rationale was that there was no documentation in the Veteran's military records of any foot condition or complaint.  It was noted that his exit examination noted normal evaluation of the feet and a review of all other military records demonstrates no finding in regard to the feet.  The examiner pointed out that the care for the feet was first sought in 1994, some 20 years after his discharge and that therefore, the concept of service connection for either skin condition or orthopedic condition is less likely than not incurred or caused by the claimed inservice event, illness or injury.  

Discussion 

As previously stated, a successful service connection claim on a direct basis will contain the following three elements: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  The evidence shows recent treatment and diagnoses pertaining to the Veteran's foot disabilities in VA outpatient treatment records.  Thus, the requirement of a current disability has been established. 

The service medical records show no treatment for either disability at issue here, and the record does not reflect treatment until the 1994, over twenty years after service.  Additionally, the Veteran does not contend that he received treatment in service for either disability here or that he was treated after service before 1994.  Thus the second requirement for service connection has not been satisfied.  

In addition, the Veteran has been currently diagnosed with the disabilities that he claims service connection for, and some of the medical evidence in the file has associated the Veteran's foot complaints with service.  There is also medical evidence that contradicts this association.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.  The United States Court of Appeals for Veterans Claims (hereinafter, "the Court") has held that it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state its reasons or bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also indicated that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

When reviewing the evidence of record, the Board is persuaded that the opinions of the July 1999 VA examiner, May 2002 VA examiner, and the November 2011 VA examiner, which are against the Veteran's claims, are most convincing, particularly, the opinions rendered in May 2002 and November 2011.  The July 1999 examiner offered his opinion after noting a history, examining the Veteran, and making a diagnosis.  More significantly, in May 2002, as well as in November 2011, the Veteran was examined after a history was taken.  The examiners reviewed the medical evidence in the file, and reflected an analysis of the pertinent criteria essential to determine the etiology of the Veteran's foot complaints.  The opinions offered by the examiners were supported by rationale.  The Board finds the opinions offered in May 2002 and November 2011, against the Veteran's claim, to be most probative concerning these issues for those reasons.  As to the several opinions of the Veteran's private practitioners, none of those examiners indicated that the Veteran's prior records had been examined, and one examiner expressly stated that the Veteran's service records had not been reviewed.  In addition, all of the associations made by these examiners regarding the Veteran's service were stated to be based on the history provided by the Veteran.  There was otherwise no rationale as to the basis for the opinions, and therefore the findings are less probative.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the Board finds that the May 2002 VA opinions specifically against the Veteran's claims have greater probative value than the private opinions which no more than tend to support his claims, and which are based on an unsupported history provided by the Veteran, without the benefit of the Veteran's complete medical records.  Thus, there is no showing of treatment in service and the evidence tending to associate the Veteran's current complaints to service is not competent.  

The Veteran's contentions concerning the etiology of his disabilities as well as the statements by his friend, brother-in-law and his spouse are not competent.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  They are laypersons, and not competent to offered medical opinions.  

As to the continuity of symptoms, the Veteran and lay parties are competent to report such.  However a determination as to credibility must be made.  The Veteran and his friend and family members have offered statements in support of this claim.  These statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the spine until 1994.  This is over 20 years after the Veteran's separation from active duty service.  In addition, while the Veteran has been diagnosed with both disorders on appeal, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disabilities were present in service or as to arthritis, in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also weighing against the reports of a continuity of symptoms is the medical opinion of the VA physicians.  After reviewing the complete claims file, including the Veteran's service treatment records, the VA doctors found that the Veteran's current disability was not related to his service.  A full rationale was provided for these opinions.  As to the July 1998 statement offered by the Veteran from his brother-in-law indicating that he has known the Veteran since he was a teenager, this person stated no more than that the Veteran would not claim something that was not true.  This statement does not attest to the witnessing of symptoms since service which would address continuity of symptoms.  The June 1997 statement of his friend indicates that he grew up with the Veteran and that when the Veteran came home on leave once, he told him that the boots he was issued in service were too small for him.  He reported that several years later the Veteran told him that his feet had gotten worse.  Likewise, this statement does not address the witnessing of symptoms and thus is not probative.  The testimony of the Veteran's spouse attests to knowing the Veteran since 1994 and thus is not pertinent as to continuing symptoms since service.  Additionally the Board notes that the Veteran has testified that his fungus problem began after service with treatment not until 1994 and that it was then that he learned he had hammertoes.  This testimony contradicts any statements attesting to symptoms beginning in service and continuing thereafter.  Thus the Board finds his statements as well as those offered by others in support of his claim of continuing symptoms to be not credible. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's disabilities of the feet was more than 20 years after his separation from active duty service.  In addition, the weight of the evidence does not show that the Veteran's current disabilities are related to his active duty service, either through direct incurrence, or as to arthritis, on a presumptive basis.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The Board has considered whether the evidence pertinent to this matter is in relative equipoise and the Veteran is entitled to the benefit of the doubt in the resolution of his claim for service connection for a fungal infection of the feet and for an orthopedic bilateral foot disability.  The preponderance of the evidence is against the Veteran's claims, and service connection for a fungal infection of the feet and for a bilateral orthopedic foot disability must be denied.  



ORDER

Service connection for a fungal infection of the feet/toes is denied.  

Service connection for an orthopedic disorder of the feet/toes is denied.  





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


